 
 
Exhibit 10.1



 
EMPLOYMENT AGREEMENT
 
AGREEMENT (the “AGREEMENT”), dated July 30, 2010 (the "Effective Date"), by and
between MEDICAL CONNECTIONS HOLDINGS, INC., (the “COMPANY”), and JEFFREY
ROSENFELD (the “EXECUTIVE”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to continue to employ the Executive as Chief
Executive Officer of the Company, and the Executive desires to continue to serve
the Company in those capacities, upon the terms and subject to the conditions
contained in this Agreement; and
 
WHEREAS, the Executive has served as the Company’s Chief Operating Officer
pursuant to the terms and conditions of an oral employment agreement; and
 
WHEREAS, the Company and the Executive deem it to be in their mutual best
interests to memorialize the terms and conditions of the Executive’s continued
employment.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
 
1.           Employment.
 
(a)           Services.  The Executive will be employed by the Company as its
Chief Executive Officer.  The Executive will report to the Board of Directors of
the Company (the “Board”) and shall perform such duties as are consistent with
the position as Chief Executive Officer (the “Services”).  The Executive agrees
to perform such duties faithfully, to devote all of his working time, attention
and energies to the business of the Company, and while he remains employed, not
to engage in any other business activity that is in conflict with your duties
and obligations to the Company.
 
(b)           Acceptance.  Executive hereby accepts such employment and agrees
to render the Services.
 
2.           Term.
 
The Executive’s employment under this Agreement (the “Term”) shall commence as
of the Effective Date and shall continue for a term of three (3) years, unless
sooner terminated pursuant to Section 9 of this Agreement.  Notwithstanding
anything to the contrary contained herein, the provisions of this Agreement
governing protection of Confidential Information shall continue in effect as
specified in Section 6 hereof and survive the expiration or termination
hereof.  The Term may be extended for additional one (1) year periods upon
mutual written consent of the Executive and the Board.
 

 
 
 

--------------------------------------------------------------------------------

 

3.   Best Efforts; Place of Performance.
 
(a)           The Executive shall devote substantially all of his business time,
attention and energies to the business and affairs of the Company and shall use
his best efforts to advance the best interests of the Company and shall not
during the Term be actively engaged in any other business activity, whether or
not such business activity is pursued for gain, profit or other pecuniary
advantage, that will interfere with the performance by the Executive of his
duties hereunder or the Executive’s availability to perform such duties or that
will adversely affect, or negatively reflect upon, the Company.
 
(b)           The duties to be performed by the Executive hereunder shall be
performed primarily at the office of the Company in Boca Raton, Florida, subject
to reasonable travel requirements on behalf of the Company, or such other place
as the Board may reasonably designate.
 
4.           Stock Awards and Series C Preferred Stock.
 
(a)           For services rendered to the Company as of this date of this
Agreement, the Company agrees that the Executive shall receive a grant of
500,000 shares of the Company’s Common Stock.  The Company agrees that it will
issue the 500,000 shares of Common Stock to the Executive within five (5) days
of signing this Agreement.
 
(b)     As a material inducement for the Executive to agree to enter into this
Agreement, the Company agrees to issue an aggregate of 400,000 shares of the
Company's Series C Preferred Stock to the Executive within five (5) days of
signing this Agreement..  The terms and preferences of the Series C Preferred
Stock are set forth in the Company's Certificate of Designation for the Series C
Preferred Stock, which is filed with the Florida Secretary of State.
 
 
2

--------------------------------------------------------------------------------

 
 
 
5.           Compensation.
 
As full compensation for the performance by the Executive of his duties under
this Agreement, the Company shall pay the Executive as follows:
 
(a)           Base Salary.  The Company shall pay Executive a salary (the “Base
Salary”) equal to $200,000 the first year of employment, $225,000 the second
year of employment, and $250,000 the third year of employment. Year(s) of
employment are based on anniversary date of hire.  Payment shall be made
semi-monthly, on the last day of each calendar month or as agreed between the
Company and the Executive.
 
(b)           Discretionary Bonus.  At the sole discretion of the Board of
Directors of the Company, the Executive shall receive an additional annual bonus
(the “DISCRETIONARY BONUS”) in an amount equal to up to 33% of his Base Salary,
based upon his performance on behalf of the Company during the prior year.  The
Discretionary Bonus shall be payable either as a lump-sum payment or in
installments as determined by the Board of Directors of the Company in its sole
discretion.  Notwithstanding the foregoing, the entire Discretionary Bonus shall
be paid no later than 60 days following the end of the fiscal year with respect
to which such Discretionary Bonus is paid. In addition, the Board of Directors
of the Company shall annually review the Bonus to determine whether an increase
in the amount thereof is warranted.
 
(c)           Annual Stock Award.  As additional compensation for the services
to be rendered by the Executive pursuant to this Agreement, the Board of
Directors agrees to grant to the Executive a stock award of shares of the
Company's Common Stock each fiscal year ("Annual Stock Award"), as follows:
 

One-year anniversary of hire date 500,000 shares   Two-year anniversary of hire
date 750,000 shares   Three-year anniversary of hire date 1,000,000 shares  

 
If the outstanding shares of Common Stock are increased or decreased or changed
into a different number or kind of shares or other securities of the Company by
reason of any recapitalization, reclassification, reorganization, stock split,
combination of shares, stock dividend, or a distribution or increase or decrease
in such shares effected without receipt of consideration by the Company, the
Board of Directors will make an equitable, appropriate and proportionate
adjustment to the number of shares granted to the Executive as an Annual Stock
Award.
 
(d)           Stock Options and Stock Awards.  As additional compensation for
the services to be rendered by the Executive pursuant to this Agreement, the
Board of Directors may, in their sole and absolute discretion issue additional
shares of Common Stock or Common Stock Options to the Executive in consideration
for services rendered pursuant to any type of equity compensation plan then in
effect.
 
(e)            Automobile Allowance.  As additional compensation for the
services to be rendered by the Executive pursuant to this Agreement, during the
Term the Company shall pay Executive an automobile allowance in the amount of
$1,500.00 per month.
 
(f)           Expenses.  The Company shall reimburse the Executive for all
normal, usual and necessary expenses incurred by the Executive in furtherance of
the business and affairs of the Company, including reasonable travel and
entertainment, upon timely receipt by the Company of appropriate vouchers or
other proof of the Executive’s expenditures and otherwise in accordance with any
expense reimbursement policy as may from time to time be adopted by the
Company.  Notwithstanding anything herein to the contrary or otherwise, except
to the extent any expense or reimbursement provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended from time to time, and its
implementing regulations and guidance (“Code Section 409A”) (a) the amount of
expenses eligible for reimbursement provided to Executive during any calendar
year will not affect the amount of expenses eligible for reimbursement or in
kind benefits provided to Executive in any other calendar year, (b) the
reimbursements for expenses for which Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, (c) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit and d) the reimbursements shall be made pursuant
to objectively determinable and nondiscretionary Company’s policies and
procedures regarding such reimbursement of expenses.
 
(g)           Other Benefits.  The Executive shall be entitled to all rights and
benefits for which he shall be eligible under any benefit or other plans
(including, without limitation, dental, medical, medical reimbursement and
hospital plans, pension plans, employee stock purchase plans, profit sharing
plans, bonus plans and other so-called “fringe” benefits) as the Company shall
make available to its senior executives from time to time.
 
           (h)          Vacation.  The Executive shall, during the Term, be
entitled to a vacation based on the following schedule:
 

   Years 1-5:  four (4) weeks paid vacation per annum    Years 6-10:  six (6)
weeks paid vacation per annum    Years 10 and up:  eight (8) weeks paid vacation
per annum

 
Executives will have the ability at five (5) years and up to sell back any
unused vacation to the Company.  The vacation schedule is in addition to
holidays recognized by the Company.
 
6.           Confidential Information and Inventions.
 
(a)           The Executive recognizes and acknowledges that in the course of
his duties he is likely to receive confidential or proprietary information owned
by the Company, its affiliates or third parties with whom the Company or any
such affiliates has an obligation of confidentiality.  Accordingly, during and
after the Term, the Executive agrees to keep confidential and not disclose or
make accessible to any other person or use for any other purpose other than in
connection with the fulfillment of his duties under this Agreement, any
Confidential and Proprietary Information (as defined below) owned by, or
received by or on behalf of, the Company or any of its
affiliates.  “Confidential and Proprietary Information” shall include, but shall
not be limited to, business plans (both current and under development), client
lists, promotion and marketing programs, trade secrets, or any other
confidential or proprietary business information relating to business operations
of the Company The Executive expressly acknowledges the trade secret status of
the Confidential and Proprietary Information and that the Confidential and
Proprietary Information constitutes a protectable business interest of the
Company.  The Executive agrees: (i) not to use any such Confidential and
Proprietary Information for himself or others; and (ii) not to take any Company
material or reproductions (including but not limited to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof from the Company’s offices at any
time during his employment by the Company, except as required in the execution
of the Executive’s duties to the Company.  The Executive agrees to return
immediately all Company material and reproductions (including but not limited,
to writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof in his possession to the
Company upon request and in any event immediately upon termination of
employment.
 
(b)           Except with prior written authorization by the Company, the
Executive agrees not to disclose or publish any of the Confidential and
Proprietary Information, or business information of any other party to whom the
Company or any of its affiliates owes an obligation of confidence, at any time
during or after his employment with the Company.
 
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Non-Competition, Non-Solicitation and Non-Disparagement.
 
(a)           The Executive understands and recognizes that his services to the
Company are special and unique and that in the course of performing such
services the Executive will have access to and knowledge of Confidential and
Proprietary Information (as defined in Section 6) and the Executive agrees that,
during the Term and for a period of six (6) months thereafter, he shall not in
any manner, directly or indirectly, on behalf of himself or any person, firm,
partnership, joint venture, corporation or other business entity (“PERSON”),
enter into or engage in any business which is engaged in any business directly
or indirectly competitive with the business of the Company, either as an
individual for his own account, or as a partner, joint venturer, owner,
executive, employee, independent contractor, principal, agent, consultant,
salesperson, officer, director or shareholder of a Person in a business
competitive with the Company within the geographic area of the Company’s
business, which is deemed by the parties hereto to be the United States.  The
Executive acknowledges that, due to the unique nature of the Company’s business,
the loss of any of its clients or business flow or the improper use of its
Confidential and Proprietary Information could create significant instability
and cause substantial damage to the Company and its affiliates and therefore the
Company has a strong legitimate business interest in protecting the continuity
of its business interests and the restriction herein agreed to by the Executive
narrowly and fairly serves such an important and critical business interest of
the Company.  For purposes of this Agreement, the Company shall be deemed to be
actively engaged in the business of medical staffing
placements.  Notwithstanding the foregoing, nothing contained in this Section
7(a) shall be deemed to prohibit the Executive from (i) acquiring or holding,
solely for investment, publicly traded securities of any corporation, some or
all of the activities of which are competitive with the business of the Company
so long as such securities do not, in the aggregate, constitute more than three
percent (3%) of any class or series of outstanding securities of such
corporation.
 
(b)           During the Term and for a period of 6 months thereafter, the
Executive shall not, directly or indirectly, without the prior written consent
of the Company:
 
(i)      solicit or induce any employee of the Company or any of its affiliates
to leave the employ of the Company or any such affiliate; or hire for any
purpose any employee of the Company or any affiliate or any employee who has
left the employment of the Company or any affiliate within one year of the
termination of such employee’s employment with the Company or any such affiliate
or at any time in violation of such employee’s non-competition agreement with
the Company or any such affiliate; or
 
(ii)      solicit or accept employment or be retained by any Person who, at any
time during the term of this Agreement, was an agent, client or customer of the
Company or any of its affiliates where his position will be related to the
business of the Company or any such affiliate; or (iii) solicit or accept the
business of any agent, client or customer of the Company or any of its
affiliates with respect to products, services or investments similar to those
provided or supplied by the Company or any of its affiliates.
 
(c)           The Company and the Executive each agree that both during the Term
and at all times thereafter, neither party shall directly or indirectly
disparage, whether or not true, the name or reputation of the other party or any
of its affiliates, including but not limited to, any officer, director, employee
or shareholder of the Company or any of its affiliates.
 
(d)           In the event that the Executive breaches any provisions of Section
6 or this Section 7 or there is a threatened breach, then, in addition to any
other rights which the Company may have, the Company shall (i) be entitled,
without the posting of a bond or other security, to injunctive relief to enforce
the restrictions contained in such Sections and (ii) have the right to require
the Executive to account for and pay over to the Company all compensation,
profits, monies, accruals, increments and other benefits (collectively
“BENEFITS”) derived or received by the Executive as a result of any transaction
constituting a breach of any of the provisions of Sections 6 or 7 and the
Executive hereby agrees to account for and pay over such Benefits to the
Company.
 
(e)           Each of the rights and remedies enumerated in Section 7(d) shall
be independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity.  If any
of the covenants contained in this Section 7, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions.  If any of the covenants contained in this Section 7 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form such provision shall then be enforceable.  No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 7 or otherwise
in the courts of any other state or jurisdiction within the geographical scope
of such covenants as to breaches of such covenants in such other respective
states or jurisdictions, such covenants being, for this purpose, severable into
diverse and independent covenants.
 
(f)           In the event that an actual proceeding is brought in equity to
enforce the provisions of Section 6 or this Section 7, the Executive shall not
urge as a defense that there is an adequate remedy at law nor shall the Company
be prevented from seeking any other remedies which may be available.  The
Executive agrees that he shall not raise in any proceeding brought to enforce
the provisions of Section 6 or this Section 7 that the covenants contained in
such Sections limit his ability to earn a living.
 
(g)           The provisions of this Section 7 shall survive any termination of
this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
        8.           Representations and Warranties by the Executive.
 
The Executive hereby represents and warrants to the Company as follows:
 
(i)      Neither the execution or delivery of this Agreement nor the performance
by the Executive of his duties and other obligations hereunder violate or will
violate any statute, law, determination or award, or conflict with or constitute
a default or breach of any covenant or obligation under (whether immediately,
upon the giving of notice or lapse of time or both) any prior employment
agreement, contract, or other instrument to which the Executive is a party or by
which he is bound.
 
(ii)      The Executive has the full right, power and legal capacity to enter
and deliver this Agreement and to perform his duties and other obligations
hereunder.  This Agreement constitutes the legal, valid and binding obligation
of the Executive enforceable against him in accordance with its terms.  No
approvals or consents of any persons or entities are required for the Executive
to execute and deliver this Agreement or perform his duties and other
obligations hereunder.
 
9.           Termination.
 
The Executive’s employment hereunder shall be terminated upon the Executive’s
death and may be terminated as follows:
 
(a)           The Executive’s employment hereunder may be terminated by the
Board of Directors of the Company for Cause.  Any of the following actions by
the Executive shall constitute “CAUSE”:
 
(i)      The willful failure, disregard or refusal by the Executive to perform
his duties hereunder;
 
(ii)     Any willful, intentional or grossly negligent act by the Executive
having the effect of injuring, in a material way (whether financial or otherwise
and as determined in good-faith by a majority of the Board of Directors of the
Company), the business or reputation of the Company or any of its affiliates,
including but not limited to, any officer, director, executive or shareholder of
the Company or any of its affiliates;
 
(iii)    Willful misconduct by the Executive in respect of the duties or
obligations of the Executive under this Agreement, including, without
limitation,  insubordination with respect to directions received by the
Executive from the Board of Directors of the Company;
 
(iv)    The Executive’s indictment of any felony or a misdemeanor involving
moral turpitude (including entry of a nolo contendere plea);
 
(v)     The determination by the Company, after a reasonable and good-faith
investigation by the Company following a written allegation by another employee
of the Company, that the Executive engaged in some form of harassment prohibited
by law (including, without limitation, age, sex or race discrimination), unless
the Executive’s actions were specifically directed by the Board of Directors of
the Company;
 
(vi)    Any misappropriation or embezzlement of the property of the Company or
its affiliates (whether or not a misdemeanor or felony);
 
(vii)    Breach by the Executive of any of the provisions of Sections 6, 7 or 8
of this Agreement; and (viii) Breach by the Executive of any provision of this
Agreement other than those contained in Sections 6, 7 or 8 which is not cured by
the Executive within thirty (30) days after notice thereof is given to the
Executive by the Company.
 
(b)           The Executive’s employment hereunder may be terminated by the
Board of Directors of the Company due to the Executive’s Disability.  For
purposes of this Agreement, a termination for “DISABILITY” shall occur (i) when
the Board of Directors of the Company has provided a written termination notice
to the Executive supported by a written statement from a reputable independent
physician to the effect that the Executive shall have become so physically or
mentally incapacitated as to be unable to resume, within the ensuing twelve (12)
months, his employment hereunder by reason of physical or mental illness or
injury, or (ii) upon rendering of a written termination notice by the Board of
Directors of the Company after the Executive has been unable to substantially
perform his duties hereunder for 90 or more consecutive days, or more than 120
days in any consecutive twelve month period, by reason of any physical or mental
illness or injury.  For purposes of this Section 9(b), the Executive agrees to
make himself available and to cooperate in any reasonable examination by a
reputable independent physician retained by the Company.
 
(c)           The Executive’s employment hereunder may be terminated by the
Executive for Good Reason.  For purposes of this Agreement, “GOOD REASON” shall
mean any of the following: (i) any material reduction by the Corporation of the
Executive’s duties and responsibilities; (iii) any material reduction by the
Corporation of the Executive’s base compensation; or (iii) any other action or
inaction that constitutes a material breach by the Corporation of this Agreement
(it being understood that a reduction of benefits applicable to all employees of
the Corporation, including the Executive, shall not be deemed a reduction of the
Executive’s compensation package for purposes of this definition).
Notwithstanding the foregoing, the Executive shall not be deemed to have
terminated this Agreement for Good Reason unless: (i) the Executive terminates
this Agreement no later than 2 years  following the initial existence of one or
more of the above referenced conditions; and (ii) the Executive provides to the
Corporation a written notice of the existence of the above-referenced
condition(s) within 90 days following the initial existence of such condition(s)
and  the Corporation fails to remedy such condition(s) within 30 days following
the receipt of such notice.
 
 
 
5

--------------------------------------------------------------------------------

 
 
    10.           Compensation upon Termination.
 
(a)           If the Executive’s employment is terminated as a result of his
death or Disability, the Company shall pay, within 60 days of such termination,
to the Executive or to the Executive’s estate, as applicable, his Base Salary
and any accrued but unpaid Bonus and expense reimbursement amounts through the
date of his Death or Disability.  All Stock Options that are scheduled to vest
by the end of the calendar year in which such termination occurs shall be
accelerated and deemed to have vested as of the termination date.  All Stock
Options that have not vested (or been deemed pursuant to the immediately
preceding sentence to have vested) as of the date of termination shall be deemed
to have expired as of such date.
 
(b)           If the Executive’s employment is terminated by the Board of
Directors of the Company for Cause, then the Company shall pay, within 60 days
of such termination, to the Executive his Base Salary through the date of his
termination and the Executive shall have no further entitlement to any other
compensation or benefits from the Company.  All Stock Options that have not
vested as of the date of termination shall be deemed to have expired as of such
date.  Any Stock Options that have vested as of the date of the Executive’s
termination for Cause shall remain exercisable for a period of 90 days.
 
(c)           If the Executive’s employment is terminated by the Company other
than as a result of the Executive’s death or Disability and other than for
reasons specified in Sections 10(b) then the Company shall (i) continue to pay
to the Executive his Base Salary for a period of one year following such
termination or the remaining term under his employment agreement, whichever is
greater, and (ii) pay the Executive any expense reimbursement amounts owed
through the date of termination.  The Company’s obligation under clauses (i) and
(ii) in the preceding sentence shall be subject to offset by any amounts
otherwise received by the Executive from any employment  during the one year
period following the termination of his employment ('New Employment").
Specifically, each payment due under this paragraph shall be reduced by  the
amounts paid to Executive in connection with New Employment during the 30 day
period prior to such payment; provided however that each amount paid in
connection with New Employment shall be used to reduce payments under this
paragraph no more than once.  All Stock Options that are scheduled to vest by
the end of the calendar year in which such termination occurs shall be
accelerated and deemed to have vested as of the termination date.  All Stock
Options that have not vested (or been deemed pursuant to the immediately
preceding sentence to have vested) as of the date of termination shall be deemed
to have expired as of such date.  Any Stock Options that have vested as of the
date of the Executive’s termination shall remain exercisable for a period of 90
days.
 
(d)           This Section 10 sets forth the only obligations of the Company
with respect to the termination of the Executive’s employment with the Company,
and the Executive acknowledges that, upon the termination of his employment, he
shall not be entitled to any payments or benefits which are not explicitly
provided in Section 10.
 
(e)           Upon termination of the Executive’s employment hereunder for any
reason, the Executive shall be deemed to have resigned as director of the
Company, effective as of the date of such termination.
 
(f)           The provisions of this Section 10 shall survive any termination of
this Agreement.
 
11.           Miscellaneous.
 
(a)           Throughout the Term of this Agreement, the Company shall maintain
Key Employee Insurance on the life of the Executive.  The Company shall be the
beneficiary under such policy and shall be responsible for payment of all
premiums on such policy.  The Company shall have no obligation with respect to
such policy in the event Executive ceases to be an employee of the Company.
 
(b)           This Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of Florida, without giving effect to
its principles of conflicts of laws.
 
(c)           Any dispute arising out of, or relating to, this Agreement or the
breach thereof (other than Sections 6 or 7 hereof), or regarding the
interpretation thereof, shall be finally settled by arbitration conducted in
Palm Beach County, Florida in accordance with the rules of the American
Arbitration Association then in effect before a single arbitrator appointed in
accordance with such rules.  Judgment upon any award rendered therein may be
entered and enforcement obtained thereon in any court having jurisdiction.  The
arbitrator shall have authority to grant any form of appropriate relief, whether
legal or equitable in nature, including specific performance.  For the purpose
of any judicial proceeding to enforce such award or incidental to such
arbitration or to compel arbitration and for purposes of Sections 6 and 7
hereof, the parties hereby submit to the non-exclusive jurisdiction of the
Circuit Court in and for Palm Beach County, Florida and agree that service of
process in such arbitration or court proceedings shall be satisfactorily made
upon it if sent by registered mail addressed to it at the address referred to in
paragraph (h) below.  The costs of such arbitration shall be borne proportionate
to the finding of fault as determined by the arbitrator.  Judgment on the
arbitration award may be entered by any court of competent jurisdiction.
 
(d)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective heirs, legal representatives,
successors and assigns.
 
(e)           This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive.  The Company may assign its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets.
 
(f)           This Agreement cannot be amended orally, or by any course of
conduct or dealing, but only by a written agreement signed by the parties
hereto.
 
(g)           The failure of either party to insist upon the strict performance
of any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and such
terms, conditions and provisions shall remain in full force and effect.  No
waiver of any term or condition of this Agreement on the part of either party
shall be effective for any purpose whatsoever unless such waiver is in writing
and signed by such party.
 
(h)           All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, and shall be deemed given when
so delivered personally or by overnight courier, or, if mailed, five days after
the date of deposit in the United States mails.
 
(i)           This Agreement sets forth the entire agreement and understanding
of the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof.  No representation, promise or inducement has been made
by either party that is not embodied in this Agreement, and neither party shall
be bound by or liable for any alleged representation, promise or inducement not
so set forth.
 
(j)           As used in this Agreement, “affiliate” of a specified Person shall
mean and include any Person controlling, controlled by or under common control
with the specified Person.
 
(k)           The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
 
 
 
6

--------------------------------------------------------------------------------

 
 
                12.           Section 409A Compliance.
 
        (a)           General. It is the intention of both the Company and the
Executive that the benefits and rights to which the Executive is entitled
pursuant to this Agreement are exempt from or comply with Code Section 409A, to
the extent that the requirements of Code Section 409A are applicable thereto,
and the provisions of this Agreement shall be construed in a manner consistent
with that intention.  If the Executive or the Company believes, at any time,
that any such benefit or right that is subject to Code Section 409A does not so
comply, it shall promptly advise the other and shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights such that they comply
with Code Section 409A (with the most limited possible economic effect on the
Executive and on the Company).
 
                                (b)           Distributions On Account Of
Separation from Service.  To the extent required to comply with Code Section
409A, any payment or benefit required to be paid under this Agreement on account
of termination of the Executive’s service (or any other similar term) shall be
made only in connection with a "separation from service" with respect to the
Executive within the meaning of Code Section 409A.
 
                                (c)           No Acceleration of
Payments.  Neither the Company nor the Executive, individually or in
combination, may accelerate any payment or benefit that is subject to Code
Section 409A, except in compliance with Code Section 409A and the provisions of
this Agreement, and no amount that is subject to Code Section 409A shall be paid
prior to the earliest date on which it may be paid without violating Code
Section 409A.
 
                                (d)           Six Month Delay for Specified
Employees.  In the event that the Executive is a “specified employee” (as
described in Code Section 409A), and any payment or benefit payable pursuant to
this Agreement constitutes deferred compensation under Code Section 409A, then
the Company and the Executive shall cooperate in good faith to undertake any
actions that would cause such payment or benefit not to constitute deferred
compensation under Code Section 409A.  In the event that, following such
efforts, the Company determines (after consultation with its counsel) that such
payment or benefit is still subject to the six-month delay requirement described
in Code Section 409A(2)(b) in order for such payment or benefit to comply with
the requirements of Code Section 409A, then no such payment or benefit shall be
made before the date that is six months after the Executive’s “separation from
service” (as described in Code Section 409A) (or, if earlier, the date of the
Executive’s death). Any payment or benefit delayed by reason of the prior
sentence (the Delayed Payment") shall be paid out or provided in a single lump
sum at the end of such required delay period in order to catch up to the
original payment schedule.
 
 (e)           Treatment of Each Installment as a Separate Payment.  For
purposes of applying the provisions of Code Section 409A to this Agreement, each
separately identified amount to which the Executive is entitled under this
Agreement shall be treated as a separate payment.  In addition, to the extent
permissible under Code Section 409A, any series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.
 
 (f)           Medical Insurance Benefits. With respect to any medical insurance
benefits provided herein that do not comply with (or are not exempt from) Code
Section 409A, to the extent applicable, the Executive shall be deemed to receive
from the Company a monthly payment necessary for the Executive to purchase the
benefit in question.
 
 
 

                                                             
 
7

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.
 
 

  MEDICAL CONNECTIONS HOLDINGS, INC.          
 
By:
/s/ Anthony Nicolosi       ANTHONY NICOLOSI       PRESIDENT                    
EXECUTIVE:               /s/ Jeffrey Rosenfeld        JEFFREY ROSENFELD  

 
 
 
8